Citation Nr: 1021899	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to 
March1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that denied the appellant's claim for 
service connection for the Veteran's cause of death.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's died in March 2007, and the immediate cause 
of death was respiratory failure due to chronic obstructive 
pulmonary disease and congestive heart failure.  

2.  At the time of the Veteran's death, service connection 
was in effect for schizophrenic reaction, undifferentiated 
type, rated as 50 percent disabling.  

3.  A disability of service origin is shown to have been 
causally or etiologically related to, and played a role in 
producing or hastening the Veteran's death.  


CONCLUSION OF LAW

The Veteran's death was substantially or materially 
contributed to by a disability incurred in active service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, since this decision is a 
favorable decision on the appellant's appeal and grants the 
complete benefit sought by her, there is no need to discuss 
the VA's "duty to notify" and "duty to assist" obligations 
because there is no prejudice to the appellant.  

The appellant, who is the Veteran's surviving spouse, is 
seeking service connection for the cause of the Veteran's 
death.  She asserts that the Veteran's fatal respiratory 
failure was due to his service-connected psychiatric 
disability, to include schizophrenic reaction, because the 
service-connected disability caused him to be non-compliant 
with medication.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A current disability must be 
related to service or to an incident of service origin.  A 
Veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  However, chronic 
obstructive pulmonary disease (COPD), is not a condition for 
which service connection may be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from October 1950 to March 
1951, and died in March 2007.  The death certificate shows 
that he died at the age of 76.  The immediate cause of death 
was respiratory failure due to COPD, due to congestive heart 
failure.  At the time of the Veteran's death, service 
connection was in effect for schizophrenic reaction, 
undifferentiated type, rated as 50 percent disabling.  

The Veteran's service treatment records do not contain a 
history, diagnosis, or findings consistent with respiratory 
failure, COPD, or congestive heart failure.  The Veteran was 
hospitalized and treated multiple times for a mental health 
condition between 1951 and 1966.  The diagnoses included 
schizophrenic reaction, paranoid type, and manic depressive 
disorder.  

A November 2004 clinical treatment note documented treatment 
for anxiety and depression with medication.  In November 
2006, a clinician noted that the Veteran had a history of 
cerebrovascular accident, along with some memory loss, 
confusion and nervousness.  

Treatment records in March 2007 show that the Veteran was 
admitted for respiratory insufficiency with increased 
intensity.  The Veteran's medical history and discharge 
diagnoses included acute congestive heart failure 
exacerbation, COPD exacerbation treated with inhalers and 
steroids, left sided-pneumonia, chronic kidney disease stage 
III, type II diabetes, hypertension, history of renal artery 
stenosis, obstructive sleep apnea, and anemia.  The records 
show a history of heavy smoking until 1995.  It was noted 
that the Veteran was non-compliant with medication.  The 
Veteran was discharged home with a DNR status and hospice 
service.  He died shortly thereafter.  

In an April 2007 medical statement Dr. M.S. indicated that 
the Veteran, who was his patient, had a history of underlying 
anxiety, depression with agitation, and insomnia.  Dr. M.S. 
indicated that while the Veteran had been prescribed 
medication for those conditions, he was very non-compliant 
with treatment.  In November 2007, Dr. M.S. reiterated that 
the Veteran had multiple health problems including anxiety 
and depression with agitation, and he was considered to be 
non-compliant with medication and specialty appointments.  

In December 2007, Dr. M.R., the Veteran's former 
cardiologist, opined that it was highly likely that the 
Veteran's mental health condition, schizophrenia, 
significantly contributed to his non-compliance with medical 
treatment and therefore contributed to his death.  

At the RO's request for a medical opinion, a VA psychologist 
reviewed the Veteran's claims file in July 2008.  The 
psychologist noted that there was no mention of the Veteran's 
schizophrenic-like symptoms after the mid-1960's.  The 
diagnosis was schizophrenic reaction by history, which the 
psychologist indicated was no longer a valid diagnosis in the 
DSM-IV-TR.  While the psychologist opined that it was at 
least as likely as not that the Veteran's mental health 
symptoms caused the Veteran to be non-compliant with his 
medication, the psychologist also stated that it was 
impossible to determine whether the Veteran's mental health 
condition, or any of several possible reasons, caused the 
Veteran to be non-compliant with medication.   

In January 2010, the Board requested a Veterans Health 
Administration (VHA) opinion from an expert in psychiatry. 
The VHA medical expert was asked the following questions: (1) 
Is it at least as likely as likely as not (50 percent or more 
probability) that the Veteran's service-connected 
schizophrenic reaction caused the Veteran's fatal respiratory 
failure?  (2) If the schizophrenic reaction did not cause the 
Veteran's fatal respiratory failure, is it at least as likely 
as likely as not (50 percent or more probability) that the 
Veteran's service-connected schizophrenic reaction 
contributed substantially or materially to cause the 
Veteran's death?

In an opinion in February 2010, the reviewing psychiatrist 
expressed the following opinions; it was at least as unlikely 
as not that the Veteran's service connected schizophrenic 
reaction caused the Veteran's fatal respiratory failure, but 
it was at least as likely as not that the Veteran's 
service-connected schizophrenic reaction contributed 
substantially or materially to cause the Veteran's death.  
The psychiatrist noted that the course of the Veteran's 
mental health disorder, first manifest in service, was 
typical for schizophrenia.  After service, the psychiatrist 
cited to the medical evidence of record, including previous 
medical opinions, which showed the Veteran to be non-
compliant with medical treatment and to be symptomatic for 
schizophrenia.  The psychiatrist concluded that the 
symptomatology exhibited y the Veteran, as described by 
physicians and acquaintances of the Veteran, were consistent 
with a diagnosis of schizophrenia that met the DSM IV 
criteria since service and throughout the Veteran's life; 
prodromal phase, positive symptoms, progression to chronicity 
with exacerbations and remissions.  The psychiatrist 
concluded that there was ample evidence that the Veteran's 
chronic schizophrenic symptoms was the underlying cause of  
his non-compliance with medical treatment, which contributed 
to obstruct appropriate treatment of breathing problems and 
most probably caused his illness to progress.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

The Veteran's service treatment records do not contain a 
history, diagnosis, or findings consistent with respiratory 
failure, COPD, or congestive heart failure, nor is there 
medical evidence of such conditions for more than 55 years 
after separation from service.  In view of the lack of 
evidence of lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The thrust of the appellant's claim is that the Veteran's 
fatal respiratory failure was due to the Veteran's non-
compliance with medical treatment caused by his service-
connected psychiatric disability.

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a layperson, the appellant is not qualified through 
education, training, and expertise to offer opinions on a 
medical diagnosis that is not capable of lay observation, or 
on medical causation where a lay assertion of medical 
causation is not competent evidence.  

Here the competent medical evidence supports the appellant's 
claim.  Treatment records post-service document the Veteran's 
chronic refusal to comply with medical treatment, to include 
treatment for his respiratory disabilities, along with 
findings of anxiety, depression with agitation, and insomnia.  
In December 2007, Dr. M.R. opined that it was highly likely 
that the Veteran's mental health condition, schizophrenia, 
significantly contributed to his non-compliance with medical 
treatment and therefore contributed to his death. 

Significantly, in February 2010, a VHA medical expert 
expressed the opinion that it was at least as likely as not 
that the Veteran's service connected schizophrenic reaction 
caused the Veteran's fatal respiratory failure.  The 
psychiatrist provided a rationale and cited to the medical 
evidence of record.  The psychiatrist noted that the Veteran 
met the DSM IV criteria for schizophrenia, which first became 
manifest in service and continued to be symptomatic post-
service discharge throughout the Veteran's life.  The 
psychiatrist concluded that there was ample evidence that the 
Veteran's chronic schizophrenic symptoms were the underlying 
reason for his non-compliance with medical treatment, which 
contributed to obstruct appropriate treatment of breathing 
problems and most probably caused his illness to progress.  
As service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes a 
link to service, and as the competent evidence of record 
favors the claim, the Board finds that service connection for 
cause of the Veteran's death is warranted.  38 C.F.R. 
§ 3.303(d).  

The Board acknowledges the July 2008 VA medical opinion that 
it was impossible to determine whether the Veteran's mental 
health condition, or any of several possible reasons, caused 
the Veteran to be non-compliant with medication.  However, 
statements like this from doctors are, for all intents and 
purposes, inconclusive as to the origin of a disability.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

As the competent medical evidence of record etiologically 
links the Veteran's service-connected psychiatric disability 
to the cause of death, the Board finds that the evidence is 
at least in equipoise such that reasonable doubt may be 
resolved in favor of the Veteran, and service connection for 
the cause of the Veteran's death is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


